                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DE’VON L. WALKER,

                         Plaintiff,
      v.                                          Case No. 16-cv-1485-pp

PAUL LUDVIGSON, et al.,

                        Defendants.
______________________________________________________________________________

   ORDER GRANTING, NUNC PRO TUNC, DEFENDANTS’ MOTION FOR AN
   EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS (DKT. NO. 20),
 DENYING PLAINTIFF’S REQUEST THAT THE COURT APPOINT COUNSEL
(DKT. NO. 36) AND ORDERING PLAINTIFF TO RESPOND TO DEFENDANTS’
       MOTION FOR SUMMARY JUDGMENT BY FEBRUARY 15, 2019
______________________________________________________________________________

      On May 11, 2018, the defendants filed a motion for summary judgment.

Dkt. No. 20. The plaintiff’s response to that motion was due in mid-June 2018;

he never responded. On July 9, 2018, the court ordered the plaintiff to either

respond to the motion or explain why he could not. Dkt. No. 35. On August 3,

2018, the court received the plaintiff’s explanation. Dkt. No. 36. He says that

he is suffering from the “significant onset” of several mental illnesses and

disorders; he says that in the past months, he had attempted to commit

suicide on more than one occasion and that he was undergoing “strenuous

inpatient” at the Wisconsin Resource Center. Id. at 1. The plaintiff said that he

lacked the “mental fortitude” to respond to the motion—he even says that he

had two psychotic episodes triggered by reading the summary judgment

motion. Id. at 1-2. He says that the motion caused him to have intense panic


                                        1
attacks, one of which caused a suicide attempt. Id. at 2. He says that he can’t

argue his side of the case without triggering trauma. Id. The plaintiff asked the

court either to dismiss the case without prejudice, so that he could resume it

when he was stable enough to handle it, or that the court appoint counsel to

represent him, or to facilitate mediation. Id. at 2. The plaintiff attached

documentation verifying his allegations of suicide attempts and treatment, as

well as verifying that he was admitted to WRC June 7, 2018. Dkt. No. 36-1.

The court notes that the Department of Corrections’ inmate locator web site

also shows that the defendant has been in a supervised living facility (likely the

WRC) since June 7, 2018. https://appsdoc.wi.gov/lop/home.do (last visited

December 13, 2018).

      The court regrets that the plaintiff has suffered from his illnesses over

the past year. Regarding the plaintiff’s first request—that the court dismiss his

case without prejudice so that he can file it again when he is up to it—the court

notes that the plaintiff’s complaint involves events that happened in early

November 2014—over four years ago now. When the plaintiff filed his

complaint on November 4, 2016, the Wisconsin statute of limitations for filing

personal injury claims was six years. Wis. Stat. §893.53 (effective through April

4, 2018). As of April 2018, however, the statute now reads, “An action to

recover damages for an injury to the character or rights of another, not arising

on contract, shall be commenced within 3 years after the cause of action

accrues, except where a different period is expressly prescribed, or be barred.”

Wis. Stat. §893.53. Under federal law, a claim for deliberate indifference


                                         2
accrues “when the plaintiff knows of his physical injury and its case;” the

“statute of limitations starts to run when the plaintiff discovers his injury and

its cause even if the full extent or severity of the injury is not yet known.”

Devbrow v. Kalu, 705 F.3d 765, 768 (7th Cir. 2013). If the court were to

dismiss the plaintiff’s case today—even without prejudice—it is possible that

the statute of limitations might prevent him from filing a new case raising the

same claims.

      The court also notes that the plaintiff chose to bring this lawsuit. He

knew what the topic of the lawsuit was, and someone who files a lawsuit

should expect that the people he sues might not see things the same way he

does. The plaintiff says that reading the defendants’ summary judgment

triggered his trauma, so that he had panic attacks and psychotic episodes and

attempted suicide. The court does not want the plaintiff to suffer. But the

defendants have a right to defend against the plaintiff’s claims.

      In the alternative, the plaintiff asks the court to appoint a lawyer to

represent him. He says that a lawyer would “ease some of the stress and

psychological triggers that are the direct result of the ongoing reliving of past

trauma from the rehashing of said events.” Dkt. No. 36 at 2. In a civil case, the

court has discretion to decide whether to recruit an attorney for someone who

cannot afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C

§1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th

Cir. 2013). First, however, the person must make a reasonable effort to hire

private counsel on his own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007).


                                         3
In this district, the courts require a plaintiff to show that he contacted at least

three attorneys in an effort to hire counsel on his own. A plaintiff must provide

the court with the names of the attorneys he contacted as well as the dates of

contact and copies of any letters the plaintiff received in response to the

contact.

      After the plaintiff makes that reasonable attempt to hire counsel, the

court then decides “whether the difficulty of the case—factually and legally—

exceeds the particular plaintiff’s capacity as a layperson to coherently present

it.” Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). To decide that, the

court looks not only at the plaintiff’s ability to try his case, but also at his

ability to perform other “tasks that normally attend litigation,” such as

“evidence gathering” and “preparing and responding to motions.” Id.

      The plaintiff has not shown that he tried to contact three lawyers. The

court understands that the plaintiff is in treatment and is struggling to manage

his illness. But he was able to provide his response to this court. He ought to

be able to write three letters to lawyers, asking them to help him. Even if the

plaintiff had shown the court that he’d tried to find a lawyer on his own,

however, the court would not appoint counsel to the plaintiff based on what he

has represented in his motion. As the plaintiff might imagine, almost every

inmate plaintiff asks the court to appoint a lawyer to represent him. The

majority of inmate plaintiffs have no money, are not lawyers and don’t have

legal training. Many of them suffer from mental illness. There are not enough

volunteer lawyers for the court to appoint one for every plaintiff who asks.


                                          4
When the court does appoint a lawyer for an inmate plaintiff, is because the

case has come to a point where the plaintiff needs to do more than file a

written explanation of what happened to him. This case has not reached that

point. At this point, if the plaintiff wants to respond to the motion for summary

judgment, he may do so by submitting a written brief and any evidence he has

that disputes the defendants’ version of the facts (including his own unsworn

declaration, which he may sign under 28 U.S.C. §1746). The court was able to

understand the plaintiff’s motion—it was clear and easy to read. The court is

convinced that, barring any emotional or psychological barriers, the plaintiff

can clearly and ably respond to the defendants’ motion. If any of the plaintiff’s

claims survive summary judgment, the plaintiff may renew his request that the

court appoint counsel to represent him for mediation or at trial.

      Finally, the plaintiff suggests that “if the defendants through the court

might be able to mediate a settlement that all parties involved might seem just

and fair,” he would be willing to participate. This court is willing to refer cases

to magistrate judges for mediation if both sides agree. Of course, if the

defendants indicate to the court that they are willing to participate in

mediation, the court would be happy to refer the case to a magistrate judge for

that purpose. The plaintiff should be aware, however, that even if the

defendants agree, the magistrate judge may want to be sure that the plaintiff is

sufficiently mentally and emotionally stable that he can participate

meaningfully in a mediation.




                                         5
      The court is not going to dismiss the case, for the reasons explained

above. Instead, the court will give the plaintiff an additional sixty days to file a

response to the defendants’ motion for summary judgment. If the plaintiff files

his response by the deadline the court sets, the defendants may file their reply

in support of their motion within the time frame the court set in the scheduling

order. If the plaintiff does not file a response by the deadline the court sets, the

court will consider whether to dismiss the case for failure to prosecute or rule

on the motion for summary judgment on its merits without the plaintiff’s input.

      The court also notes, belatedly, that it never ruled on the defendants’

motion for an extension of time to file the summary judgment motion. It

rectifies that mistake here.

      The court GRANTS the defendants’ motion for an extension of time to file

dispositive motions, nunc pro tunc to May 11, 2018. Dkt. No. 20.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s request in his

August 3, 2018 filing that the court appoint counsel to represent him. Dkt. No.

36.

      The court ORDERS that if the plaintiff wants to respond to the

defendant’s motion for summary judgment, he must file his response in time

For the court to receive it by the end of the day on Friday, February 15, 2019.
      Dated in Milwaukee, Wisconsin, this 17th day of December, 2018.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge

                                          6
